PER CURIAM:
Alton Lee Simpson appeals the district court’s orders denying his motion claiming the court improperly delegated authority to the Bureau of Prisons to set a payment schedule pursuant to the Inmate Financial Responsibility Program for repaying restitution and denying his motion for reconsideration. We have reviewed the district court’s orders and the record and affirm for the reasons stated by the district court. See United States v. Simpson, No. 5:99-cr-00127-BO-3 (E.D.N.C. Nov. 4, 2005; Jan. 31, 2006). Rule 36 of the Federal Rules of Criminal Procedure does not entitle Simpson to relief as there was no clerical error. Relief was not available to Simpson in a motion for reconsideration or by filing a 28 U.S.C. § 2255 (2000) motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.